Citation Nr: 1550293	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for frostbite residuals of the hands.

3.  Entitlement to service connection for frostbite residuals of the feet.

4.  Entitlement to a disability rating in excess of 10 percent for onychomycosis of the toenails, previously described as epidermophytosis.

5.  Entitlement to a compensable disability rating for eczematoid dermatitis in remission, claimed as a skin rash.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to July 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In January 2013, the Veteran filed a claim seeking service connection for posttraumatic stress disorder (PTSD).  The Board finds that the Veteran's current claim for PTSD is the same as his initial claim for a nervous condition that was previously adjudicated.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue on appeal is as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for eczematoid dermatitis in remission and onychomycosis, as well as service connection for residuals of frostbite of the hands and feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric condition was last denied in a November 1982 decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the November 1982 decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric condition.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was given proper notice in a September 2013 letter.  See also Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012).  

The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical treatment records and statements from the Veteran.  The claims file reflects that a request was made for the Veteran's personnel records showing details such as his unit of assignment, dates of assignment, participation in combat activities, and official travel outside the United States.  A response to this request indicates that the information could not be reconstructed because the record was "fire-related."  Under these circumstances, VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for an acquired psychiatric condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the Veteran's original claim seeking service connection for a nervous condition was denied in a June 1958 rating decision because the evidence of record did not show a nervous condition at the time of the Veteran's induction, during service, or at the time of his discharge.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claim in November 1982.  In support his claim, the Veteran submitted a July 1982 letter from a private doctor who diagnosed him with severe depression and severe anxiety state.  In a November 1982 rating decision, the RO declined to reopen the claim because the evidence continued to show that the Veteran's psychiatric condition was not incurred in or aggravated by service.  In June 1983, the Veteran again submitted a statement seeking to reopen his service connection claim and apparently enclosed the same July 1982 letter from his private doctor.  In an August 1983 decision, the Veteran's petition to reopen was again denied, and he was forwarded a copy of the December 1982 notification letter which previously denied his claim to reopen. 

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records, to include the July 1982 private doctor's letter diagnosing the Veteran with severe depression and anxiety. 

In January 2013, the Veteran submitted a statement seeking compensation for PTSD which the AOJ interpreted as a petition to reopen his previously denied service connection claim.  In support of his claim are a number of VA treatment records which note the Veteran's past medical history of anxiety disorder, as well as records reflecting a diagnosis of adjustment disorder with anxiety.  See, e.g., June 2014 mental health outpatient treatment plan note, October 2014 dermatology note. 

This evidence was not of record at the time of the prior final rating decision, and therefore, the medical records are new.  However, none of these records relate the Veteran's claimed psychiatric condition to active duty service; thus, these new records do not address an unestablished fact necessary to substantiate the claim.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Veteran's assertions that his psychiatric condition is related to active duty service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the August 1983 last final denial.  While the Veteran is competent to report his symptoms, such as symptoms of depression and anxiety, he is not competent to state that his current disability was due to active duty service.  There can be many possible causes for the Veteran's current psychiatric condition.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for an acquired psychiatric condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric condition is denied.


REMAND

The Veteran seeks an increased rating for his service-connected onychomycosis of the toenails.  In October 2013, he was afforded a VA examination in which an examiner noted he had hard, thick toenails since being in Korea.  The Veteran was diagnosed with onychomycosis.  However, the examiner noted the Veteran did not presently have the above-listed skin condition.  In his June 2015 VA Form 9 appeal, the Veteran maintained that the October 2013 VA examiner did not examine him thoroughly enough, and he stated his condition has become "much worse."

The Veteran's available VA treatment records appear to support his contentions.  For instance, an October 2013 VA podiatry consult notes the Veteran presented with thick, long nails.  He was noted to have onychomycosis, and the treatment record noted a plan of aseptic debridement of the nails.  An October 2014 VA dermatology note states the Veteran presented with foot fungus he has had since being in Korea.  The record notes the Veteran has not tried topical antifungals or systemic antifungal medication.  He was assessed with onychomycosis and tinea pedis.  The Veteran was offered an option of toenail clipping in preparation for starting the antifungal medication.  However, the Veteran opted for a trial of topical antifungal medication.

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected onychomycosis, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

VA treatment records reflect the Veteran's complaints of intermittent episodes of an itchy rash all over his body since his active service.  See November 2013 dermatology consult.  His VA treatment records also list eczema among the medical conditions on an active problem list.  See, e.g., October 2014 dermatology note.

The Veteran was afforded a VA examination for his skin in October 2013.  However, the examination report does not reference the Veteran's complaints of his recurrent skin rashes noted in his VA treatment records, but rather details his complaints of residuals of frostbite of the hands and feet.  The examiner notes diagnoses of onychomycosis as well as "injury of unknown intent by extremes of cold."  The examination report notes that the Veteran did not have any of the listed visible skin conditions.

As it appears that the Veteran's skin disorder has active stages and non-active stages, the Board finds that a remand is necessary to afford the Veteran a VA examination when his condition is in an active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994).

The Veteran maintains he suffers from residuals of frostbite of the hands and feet due to active service.  His VA treatment records note a medical history of frostbite with residual numbness in the extremities dating back to the military.  See November 2013 VA treatment record.

The circumstances of the cold exposure are unclear.  While his DD-214 notes 1 year, 4 months of foreign service, attempts to obtain his service personnel records have been unsuccessful, as the records are presumed lost.  On remand, the Veteran should be asked to provide information about the claimed exposure.   

The was afforded a VA skin examination which noted a diagnosis of "injury of unknown intent by extremes of cold."  The examination report notes the Veteran's reports of suffering from frozen feet and hands since serving in Korea.  Since that time, the Veteran reported being intolerant of cold, which is manifested by his hands turning purple, cold and stiff.   The examination report notes that the Veteran did not currently have any of the specific skin conditions listed above, and no opinion is given on the etiology of the Veteran's claimed residuals of frostbite.  

Despite the lack of any present skin conditions at the time of the October 2013 VA examination, the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection for the disability or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The examination report is also inadequate because it does not provide clear diagnoses of other residuals of the Veteran's claimed frostbite of the extremities, particularly those noted in VA treatment records.  For instance, an October 2013 VA rheumatology consult notes the Veteran's reports of experiencing numbness in his hands and feet, as well as a history of discoloration and cold sensations in the feet and hands which have been present for at least a decade.  On remand, the Veteran should be afforded another examination to determine all residuals of his claimed frostbite of the upper and lower extremities.  An examiner should then offer an opinion on the etiology of any diagnosed residual condition.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated since May 2015 and associate those documents with the Veteran's claims file.

2.  Contact the Veteran and ask that he provide additional information regarding his claimed cold exposure in service. 

3  After completion of the foregoing, schedule the Veteran for a VA examination with an appropriate examiner competent to evaluate the current severity of the Veteran's onychomycosis and skin disabilities.  The skin examination should be conducted during an active stage of the condition, if possible.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the onychomycosis and skin disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed residuals of frostbite of the hands and feet.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Clearly describe all diagnoses related to the Veteran's residuals of frostbite of the hands and feet.

(b)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any identified disabilities are etiologically related to active duty service, to include the Veteran's reports of frostbite?

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


